Citation Nr: 1038579	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to March 1979.  
He died in March 2006 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2008, the appellant testified at a personal hearing 
before a Decision Review Officer sitting at the RO.  A transcript 
of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds that 
the appellant's claim must be remanded for further action.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the claim so that the appellant is afforded every possible 
consideration.  

In this case, the Veteran's death certificate reflects that the 
immediate cause of death was metastatic squamous cell carcinoma, 
with a primary site on the skin of the left leg.  The appellant 
contends that such is the result of exposure to herbicides during 
the Veteran's tours in Vietnam from December 1965 to September 
1966 and April 1972 to June 1972 or, in the alternative, a result 
of sun exposure while he was stationed in Yuma, Arizona.

The Board observes that the Veteran's death certificate indicated 
that an autopsy was not performed; however, in testimony before 
the RO, the appellant reported that an autopsy, in fact, had been 
performed.  She indicated that the autopsy was performed in 
Sumter County.  A copy of this autopsy report has not been 
associated with the Veteran's claims file.  VA regulations 
provide that the issue of entitlement to service connection for 
the cause of the Veteran's death will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).  Therefore, the Board 
finds that a remand is necessary in order to obtain the autopsy 
report if such, in fact, exists.  Also, while on remand, the 
appellant should be afforded another opportunity to identify any 
additional, outstanding records pertinent to the treatment of the 
Veteran.

Additionally, the Board observes that the Veteran's service 
treatment records from 1965 to 1979 were associated with the 
claims file; however, such were on microfiche.  It appears that 
they were printed; however, the copies are too large to be read.  
Therefore, on remand, they should be reprinted at normal size so 
as to allow proper review.

Moreover, the Board notes that the appellant has alleged that the 
Veteran's fatal cancer may be due to sun exposure, to include 
while he was stationed at Yuma, Arizona.  As such, the Veteran's 
service personnel records should be obtained and associated with 
the claims file.

Finally, the Board observes that a VA opinion regarding whether 
the Veteran's fatal metastatic cancer was considered a soft 
tissue sarcoma was obtained in November 2008.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
cause of death was directly related to his exposure to herbicides 
and/or the sun during service.  In this regard, the Board notes 
that the appellant testified competently and credibly that the 
Veteran had sores that would heal slowly after his second tour of 
Vietnam.  Therefore, after all outstanding records have been 
obtained and associated with the claims file, such should be 
returned to the November 2008 VA examiner for an addendum 
opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should reprint the Veteran's 
service treatment records from microfiche at 
a normal size and associate such with the 
claims file.

2.  The RO/AMC should obtain the Veteran' 
service personnel records.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The RO/AMC should take appropriate steps 
to contact the appellant and request that she 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who treated 
the Veteran since service for his metastatic 
squamous cell carcinoma of the left leg.  The 
RO/AMC should also attempt to obtain a copy 
of the autopsy report referenced by the 
appellant in her September 2008 testimony 
before the RO.  In this regard, the Board 
notes that the appellant indicated that the 
autopsy was performed in Sumter County.  The 
appellant should be informed that records and 
reports from the Veteran's treating 
physicians may be obtained and submitted 
directly in connection with the claim.

The aid of the appellant in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the appellant should 
be informed in writing.  If the appellant 
believes that all relevant medical records 
have been obtained, ask that she notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

4.  After all outstanding records have been 
obtained and associated with the claims 
file, such should be returned to the 
November 2008 VA examiner for an addendum 
opinion.  If the November 2008 VA examiner 
is not available, the claims file should be 
forwarded to an appropriate medical 
professional to render the requested 
opinion.

In this regard, the claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Thereafter, the examiner should 
offer an opinion as to whether the 
Veteran's fatal metastatic squamous cell 
carcinoma, with a primary site on the skin 
of the left leg, is caused by his in-
service exposure to herbicides and/or the 
sun, or is otherwise related to his 
military service.  The examiner should note 
that the appellant testified competently 
and credibly that the Veteran had sores 
that would heal slowly after his second 
tour of Vietnam.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record.  The 
rationale for any opinion offered should 
be provided.  

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the appellant's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


